DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 of US Patent No. 11,377,041. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 7 of US Patent No. 11,377,041 disclose every limitation of claims 1-15 in the instant application.
For Example see below:
Instant Application
US Patent No. 11,377,041
1. A vehicle audio system, comprising: a loudspeaker configured to be acoustically coupled to an interior of a vehicle and to be ducted to an exterior of the vehicle; and a controller coupled to the loudspeaker and configured to (i) detect one or more vehicle operating parameters of the vehicle that would result in a pressure differential condition between the interior and the exterior, and (ii) adjust an audio signal provided to the loudspeaker in response to detecting the vehicle operating parameters.
1. A vehicle audio system, comprising: a loudspeaker configured to be acoustically coupled to an interior of the vehicle and to be ducted to an exterior of the vehicle; an isolation valve configured to isolate the loudspeaker from a pressure differential when actuated; and a controller coupled to the loudspeaker and configured to detect a condition that may cause such a pressure differential and to cause the isolation valve to be actuated in response to detecting the condition and to adjust an audio signal provided to the loudspeaker upon actuating the isolation valve.

4. The vehicle audio system of claim 1 wherein the controller is configured to detect the condition based upon one or more vehicle operating parameters.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakao et al. (US 5,617,315), Tanabe (US 9,591,388), Ludwig et al. (US 10,904,656), and Ludwig et al. (US 2018/0020290) teach various loudspeakers utilized in vehicles and are considered relevant to the applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651